MEMORANDUM **
Paramjit Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) order denying his applica*631tions for asylum, -withholding of removal, and relief under the Convention Against Torture (“CAT”). Reviewing for substantial evidence, see Kasnecovic v. Gonzales, 400 F.3d 812, 813 (9th Cir.2005), we deny the petition for review.
Singh’s contention that no adverse credibility finding was made is unavailing. The IJ expressly found Singh to be “an incredible witness.” Because Singh does not challenge the IJ’s adverse credibility determination on appeal, he has waived this issue. See Fed. R.App. P. 24(a)(9)(A); Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
In the absence of credible testimony, Singh’s application for withholding of removal also fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Singh did not raise his request for relief under the CAT in his brief to this Court, and has therefore waived this issue. See Martinez-Serrano, 94 F.3d at 1259.
Singh’s contention that streamhning was inappropriate is foreclosed by Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078 (9th Cir.2004).
We lack jurisdiction to consider Singh’s request that his case be remanded to the BIA so that he may apply for adjustment of status based on marriage. See 8 U.S.C. § 1252(b)(4)(A).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.